As a probationary employee, petitioner could be discharged without a hearing and without a statement of reasons in the absence of a demonstration that the dismissal was for a constitutionally impermissible purpose or in violation of statutory or decisional law (Matter of York v McGuire, 63 NY2d 760), or made in bad faith (Matter of Johnson v Katz, 68 NY2d 649). Petitioner was dismissed because of a report from an upstate police department of his having been stopped on two successive days for drunk driving while he was on vacation. The second of these resulted in an arrest after he was found to have a blood alcohol level of .15%. His claim that respondent had treated another probationary employee accused of similar conduct more leniently was properly rejected, the circumstances of that case being entirely distinguishable. There was no showing of either falsity (Matter of Miciotta v McMickens, 118 AD2d 489), or disparate treatment. Nor is petitioner entitled to a name-clearing hearing where the reasons for petitioner’s discharge were not disclosed by respondent. We have considered petitioner’s other arguments and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Ross and Tom, JJ.